EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jessica Eastman on 01 September 2021.

The application has been amended as follows: 

	claims 5, 6, 10, and 19 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a multi-layer film comprising at least one core and two outer layers.  The core layer comprises an ethylene copolymer with 1-octene having a density of between >0.910 and 0.925 g/cm3.  The first outer layer comprises between 5 and 30 wt% of an ethylene homopolymer having a density between >0.915 and 0.930 g/cm3 and between 70 and 95 wt% of an ethylene copolymer with 1-octene having a density of between >0.910 and 0.925 g/cm3.  The second outer layer comprises between >50 and 90 wt% of an ethylene copolymer with 1-octene having a density of between >0.910 and 0.925 g/cm3 and 3.
	Maka represents the closest prior art.  However the examiner concedes that Maka does not teach the multi-layer film as claimed having an outer layer comprising more than 50 to 90 wt% of an ethylene copolymer with 1-octene having a density of between >0.910 and 0.925 g/cm3 and 10 to 50 wt% of an ethylene copolymer having a density of between 0.850 and <0.890 g/cm3.  Moreover, the examiner agrees with the applicant that there is no teaching or suggestion in the reference that would motivate one of ordinary skill in the art to construct the film of Maka with an outer layer containing these two ethylene copolymers in the claimed amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787